Citation Nr: 1415675	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  96-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left ankle fracture since October 31, 1994.

2.  Entitlement to a compensable rating for service-connected residuals of a left ankle fracture prior to October 31, 1994.

3.  Entitlement to a rating in excess of 20 percent for a service-connected lumbar paravertebral myositis since October 31, 1994.

4.  Entitlement to a compensable rating for service-connected lumbar paravertebral myositis prior to October 31, 1994.

5.  Entitlement to a separate compensable rating for service-connected right S1 radiculopathy.

6.  Entitlement to a separate compensable rating for service-connected peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent prior to March 5, 2013, for service-connected bilateral below-the-knee varicose veins.

8.  Entitlement to an initial rating in excess of 40 percent since March 5, 2013, for service-connected bilateral below-the-knee varicose veins.

9.  Entitlement to an effective date earlier than October 23, 1992, for a 10 percent combined evaluation under 38 C.F.R. § 3.324.

10.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from September 1993 and September 1996 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran's claims file is currently under the jurisdiction of the VA RO in New York, New York.

In the September 1993 rating decision, the VA RO in San Juan granted a 10 percent combined evaluation under 38 C.F.R. § 3.324 effective October 23, 1992.  The Veteran perfected an appeal of the assignment of the effective date.

In the September 1996 rating decision, the VA RO in San Juan granted service connection for bilateral below-the-knee varicose veins and assigned a 10 percent disability rating effective October 31, 1994.  That VA RO also assigned 20 and 10 percent disability ratings for the already-service-connected lumbar paravertebral myositis and residuals of a left ankle fracture, respectively, effective October 31, 1994.  The Veteran perfected an appeal of the assignments of those three disability ratings for the above-mentioned disabilities.

When this case was previously before the Board in February 2013, the issues on appeal were remanded for additional development.  The case has since been returned to the Board for adjudication.  

The September 1996 rating decision reflects that the RO in San Juan in essence determined that the date of the claim for the increased rating for the lumbar spine and left ankle disabilities was October 31, 1994, the date of receipt of various claims from the Veteran.  The Veteran, however, filed his claim for an increased rating for the lumbar spine disability on March 17, 1994.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.
 
An April 2013 memorandum from the Appeals Management Center to the RO reflects that an inferred issue of entitlement to a total disability rating based on individual unemployability had been raised.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claims for higher ratings for the residuals of a left ankle fracture, lumbar paravertebral myositis, and bilateral below-the-knee varicose veins.  

Moreover, the Board will be granting separate ratings for right S1 radiculopathy and peripheral neuropathy of the left lower extremity.

In light of the above, the issues are as stated on the title page.

The issues of entitlement to higher ratings for varicose veins as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of evidence shows that since October 31, 1994, the residuals of a left ankle fracture have not been manifested by marked limitation of motion.

2.  The weight of evidence shows that prior to October 31, 1994, the residuals of a left ankle fracture were not manifested by an increase in disability during the one-year period prior to the October 31, 1994, claim.

3.  The weight of evidence shows that since October 31, 1994, the lumbar paravertebral myositis has not been manifested by symptoms analogous to severe lumbosacral strain or by severe limitation of motion or severe intervertebral disc syndrome.

4.  The weight of evidence shows that since September 23, 2002, the lumbar paravertebral myositis has not been manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

5.  The weight of evidence shows that since September 26, 2003, the lumbar paravertebral myositis has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

6.  The evidence is in equipoise as whether from March 17, 1994, to October 30, 1994, the lumbar paravertebral myositis was manifested by slight limitation of motion.

7.  The weight of evidence shows that prior to March 17, 1994, the lumbar paravertebral myositis was not manifested by an increase in disability during the one-year period prior to the March 17, 1994, claim.

8.  The evidence is in equipoise as to whether since February 26, 1996, the right S1 radiculopathy has been manifested by symptomatology analogous to mild incomplete paralysis of the right sciatic nerve.

9.  The evidence is in equipoise as to whether since May 6, 1998, the peripheral neuropathy of the left lower extremity has been manifested by symptomatology analogous to mild incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  Since October 31, 1994, the criteria for a disability rating in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Code 5271 (2013).

2.  Prior to October 31, 1994, the criteria for a compensable disability rating for residuals of a left ankle fracture were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Code 5271.

3.  Since October 31, 1994, the criteria for a disability rating in excess of 20 percent for lumbar paravertebral myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  Diagnostic Codes 5003, 5021, 5235-5243 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 5021, 5292, 5293, 5295 (2002).

4.  Resolving doubt in the Veteran's favor, from March 17, 1994, to October 30, 1994, the criteria for a 10 percent disability rating for lumbar paravertebral myositis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5292, 5293, 5295 (2002).

5.  Prior to March 14, 1994, the criteria for a compensable rating for lumbar paravertebral myositis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5292, 5293, 5295 (2002).

6.  Resolving doubt in the Veteran's favor, since February 26, 1996, the criteria for a separate 10 percent disability rating for right S1 radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2013).

7.  Resolving doubt in the Veteran's favor, since May 6, 1998, the criteria for a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2002, May 2003, March 2004, August and December 2005, August 2006, (the last three correspondence were pursuant to a February 2005 Board remand), February 2009 (pursuant to a January 2009 Board remand), and July 2011 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in August 2006.  Pursuant to the August 2005 remand, the AMC asked the Veteran in the August 2005 correspondence to identify treatment for the disabilities on appeal.  This claim was most recently readjudicated in a supplemental statement of the case issued in April 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records and afforded him VA examinations, to include pursuant to the February 2005 and February 2013 remands.  The AMC obtained Social Security Administration records pursuant to the January 2009 remand.  The AMC and the Board translated Spanish documents pursuant to the February 2011 and February 2013 remands.

The reports of the February 1996 and April 1998 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected left ankle and lumbar spine disabilities.  The reports of the September 2006 and March 2013 VA examinations reveal that the examiners reviewed the appellant's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected left ankle and lumbar spine disabilities.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claimant and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the February 2005, January 2009, May 2011, and February 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

For increased rating claims that do not involve an initial assignment of a disability rating, such as the ones being adjudicated, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Diagnostic Code 5271 (ankle, limited motion of) calls for the assignment of a 
10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.

Under Diagnostic Code 5021, myositis is rated on limitation of motion of affected parts, as degenerative arthritis.  In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The lumbar vertebrae are considered groups of minor joints rated ratable on a parity with major joints.  38 C.F.R. § 4.45.

The criteria for rating intervertebral disc syndrome were amended effective September 23, 2002, and September 26, 2003.  The criteria for rating lumbar spine disabilities in general were also amended effective September 26, 2003.  The supplemental statements of the case reflect that VA considered the lumbar spine claim under both the old and new criteria.

Under the previous criteria for intervertebral disc syndrome (effective prior to September 23, 2002), postoperative intervertebral disc syndrome that is cured warrants a noncompensable rating.  A 10 percent evaluation for intervertebral disc syndrome is warranted when the disability is mild.  A 20 percent evaluation is warranted when it is moderate and is manifested by recurring attacks.  Intervertebral disc syndrome warrants a 40 percent evaluation when the disability is severe and is manifested by recurring attacks, with intermittent relief.  A 60 percent evaluation is warranted when the disability is pronounced with little intermittent relief and is manifested by persistent symptoms that are compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In a VA General Counsel opinion, it was determined that Diagnostic Code 5293 involves loss of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under that diagnostic code. VAOPGCPREC 36-97 (Dec. 12, 1997).  

Under the previous criteria for limitation of motion of the lumbar spine (effective prior to September 26, 2003), 10, 20 percent and 40 percent disability ratings are warranted for slight, moderate and severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the previous criteria for rating lumbosacral strain, Diagnostic Code 5295 provided for a non-compensable rating for slight subjective symptoms only.  A 10 percent rating was warranted for characteristic pain on motion, and a 20 percent rating was provided for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation required severe symptoms that included the following: listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint spaces; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months..............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were again revised effective September 26, 2003.  Under these regulations, the back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine...............100

Unfavorable ankylosis of the entire thoracolumbar spine ...............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.......................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.............................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides that mild incomplete paralysis in the sciatic nerve is rated as 10 percent disabling and that moderate incomplete paralysis is rated as 20 percent disabling.  Moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated as 80 percent disabling, and is manifested by the foot dandles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In Bierman v. Brown, 6 Vet. App. 125 (1994) the United States Court of Appeals for Veterans Claims (the Court) held that under former Diagnostic Code 5293 a separate rating for a neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder.

Analysis

Left ankle

In a September 1980 rating decision, the RO in San Juan granted service connection for residuals of a left ankle fracture effective June 29, 1980, and assigned a zero percent (noncompensable) disability rating effective that same date under Diagnostic Code 5299-5271.

On October 31, 1994, the RO in San Juan received the Veteran's claim for an increased rating, and in the September 2006 rating decision that RO assigned a 10 percent disability rating for the left ankle disability effective October 31, 1994, under Diagnostic Code 5299-5003.  

The February 1996 VA examination report notes that October 1992 X-rays of the left ankle showed a bone fragment along the lateral malleolus suggestive of an avulsion fracture along with an os calcis posterior calcaneal spur.  Therefore, the Board must consider whether the left ankle disability should be rated under Diagnostic Code 5273 (os calcis or astragalus, malunion, of).  The May 1998 VA examination report reveals a diagnosis of bone fragment around the lateral malleolus due to a non-union avulsion fracture of the left ankle by X-rays done in October 1992.  The impression from September 2006 X-rays of the left ankle was that there was no evidence of an acute traumatic injury to the left ankle.  In particular, there was no evidence of an acute fracture or dislocation.  No significant joint space narrowing was appreciated, and the left ankle mortise was maintained.  There was no joint effusion, and the soft tissues were unremarkable.  No foreign bodies were noted.  The September 2006 VA examiner diagnosed an old healed avulsion fracture of the left ankle but noted that the September 2006 X-rays of the left ankle were unremarkable.  Most importantly, the March 2013 VA examiner specifically noted that the Veteran did not have a malunion of the calcaneus (os calcis) or the talus (astragalus).  Therefore, consideration under Diagnostic Code 5273 (os calcis or astragalus, malunion, of) is not warranted.  

Although the RO has rated the disorder under Diagnostic Code 5003, degenerative arthritis of the left ankle has not been diagnosed or found on X-rays.  The medical evidence, however, does show some limitation of motion of the left ankle.  Thus, the Board will consider the left ankle disability under Diagnostic Code 5271 (ankle, limited motion).  

At the February 1996 VA examination, the Veteran had a full range of motion in the left ankle.  At the May 1998 VA examination, dorsiflexion of the left ankle was to 5 degrees and plantar flexion of the left ankle was to 30 degrees, which was a total limitation of motion of 30 degrees out of 65 degree normal range of motion.  At the September 2006 VA examination, dorsiflexion of the left ankle was to 20 degrees out of 20 degrees and plantar flexion of the left ankle was to 45 degrees out of 45 degrees.  At the March 2013 VA examination, dorsiflexion of the left ankle was to 20 or more degrees and plantar flexion of the left ankle was to 45 or more degrees.  Accordingly, the evidence shows no limitation of motion on three out of the four VA examinations and only moderate limitation of motion on one examination.  The weight of evidence shows that since October 31, 1994, the residuals of a left ankle fracture have not been manifested by marked limitation of motion.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the left ankle disability.  At the February 1996 VA examination, there was tenderness to palpation to the left lateral malleolus and moderate medial and lateral instability of the left ankle.  At the April 1998 VA examination, however, there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movements, or guarding of movements in the left ankle.  At the September 2006 VA examination, the pain in the left ankle started at 20 degrees of dorsiflexion and the pain started at that same level of movement with repetitive motion.  The examiner noted that the only additional limitation of function was lack of endurance.  The examiner noted that there were no other symptoms with repetitive movements and that the examiner would have resort to mere speculation in order to express any additional limitations.  The March 2013 VA examiner indicated that there was no objective evidence of painful motion in left ankle plantar flexion. The range of motion after repetitive-motion testing in the left ankle remained plantar flexion to 45 or greater degrees and dorsiflexion to 20 or greater degrees.  The only functional loss or impairment of the left ankle after repetitive-motion testing was pain on movement and mild swelling, but there was no excess fatigability or instability of station.  The examiner also noted that there was pain or tenderness to palpation but no joint instability.  Even with consideration of any tenderness on palpation, intermittent instability, and intermittent lack of endurance, there is no sufficient evidence based on the other findings to warrant a higher rating pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the left ankle disability.

As for the one-year period prior to October 31, 1994, there is no medical evidence of treatment or evaluation of the left ankle disability.  The weight of evidence shows that prior to October 31, 1994, the residuals of a left ankle fracture was not manifested by an increase in disability during the one-year period prior to the October 31, 1994, claim.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - intermittent limitation of motion of the ankle - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The March 2013 VA examiner stated that the left ankle disability had no impact on the appellant's ability to work.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the service-connected residuals of a left ankle fracture since October 31, 1994, and against assigning a compensable rating for the service-connected residuals of a left ankle fracture since October 31, 1994.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.   Hart v. Mansfield, 21 Vet. App. 505 (2007)


Lumbar spine

In an August 1983 decision, the Board granted service connection for lumbar myositis, and in a September 1983 the RO in San Juan assigned a zero percent (noncompensable) disability rating effective June 29, 1980 under Diagnostic Code 5021-5292.

In the September 2006 rating decision that RO assigned a 10 percent disability rating for the lumbar spine disability effective October 31, 1994, under Diagnostic Code 5292-5295.  The September 1996 rating decision reflects that the RO in San Juan in essence determined that the date of the claim for the increased rating for the lumbar spine and left ankle disabilities was October 31, 1994, the date of receipt of various claims from the Veteran.  The Veteran, however, filed his claim for an increased rating for the lumbar spine disability on March 17, 1994.  

The May 1998 VA examiner diagnosed lumbar bulging discs based on a computed tomography (CT) scan.  The September 2006 VA examiner diagnosed degenerative disc disease of the lumbar spine.  The March 2013 VA examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  

Thus, in determining whether an increased rating is warranted for the service-connected lumbar paravertebral myositis, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is no medical evidence distinguishing the symptomatology of the service-connected lumbar paravertebral myositis from the d degenerative joint disease.  On the other hand, the September 2006 VA examiner opined that it was as likely as not that the in-service back strain over the years progressed to degenerative disc disease.

Although myositis is a ratable disability under Diagnostic Code 5201, the RO considered the lumbar spine disability under the old Diagnostic Code 5295 (lumbosacral strain) by analogy due to the presence of muscle spasm at the February 1996 VA examination.  The Board will also consider the disability under the old Diagnostic Code 5295.

For the period since October 31, 1994, at the February 1996 VA examination, there was a full range of motion in the lumbar spine.  While there was evidence of moderate muscle spasm on the lumbar paravertebral muscles, the examiner did not indicate that there was listing of the whole spine to the opposite side or a positive Goldthwait's sign.  Although the Veteran had an absent right Achilles muscle reflex, which indicated damage to the right S1 root, and the examiner diagnosed clinical right S1 radiculopathy, the examiner did indicate that there were severe manifestations of intervertebral disc syndrome with recurring attacks and intermittent relief, nor the VA treatment records contemporaneous with that examination and prior to the May 1998 VA examination show such findings.  

At the May 1998 VA examination, there was a full range of motion in the lumbar spine.  While there was evidence of moderate muscle spasm on the lumbar paravertebral muscles, the examiner did not indicate that there was listing of the whole spine to the opposite side or a positive Goldthwait's sign.  Although lumbar bulging discs were diagnosed, the examiner did indicate that there were severe manifestations of intervertebral disc syndrome with recurring attacks and intermittent relief, nor the VA and private treatment records contemporaneous with that examination and prior to the September 2006 VA examination show such findings.

At the September 2006 VA examination, the range of motion of the lumbar spine was the following:  forward flexion was to 80 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees bilaterally; and lateral rotation was to 30 degrees bilaterally.  The examiner noted that there were no muscle spasms, and the examiner did not indicate that there was listing of the whole spine to the opposite side or a positive Goldthwait's sign.  Although degenerative disc disease was diagnosed, the examiner noted that the Veteran had not had any episodes of incapacitating episodes in the past twelve months.  The VA and private treatment records contemporaneous with that examination and prior to the March 2013 VA examination do not show evidence of severe manifestations of intervertebral disc syndrome with recurring attacks and intermittent relief.

At the March 2013 VA examination, the range of motion of the lumbar spine was the following:  forward flexion was to 80 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees bilaterally; and lateral rotation was to 30 degrees bilaterally.  The examiner noted that the Veteran had guarding or muscle spasm of the thoracolumbar spine, but the examiner did not indicate that there was listing of the whole spine to the opposite side or a positive Goldthwait's sign.  Although degenerative disc disease was diagnosed, the examiner noted that the Veteran had episodes of incapacitating episodes that lasted less than one week in the past twelve months.

In short, the weight of evidence shows that since October 31, 1994, the lumbar paravertebral myositis has not been manifested by symptoms analogous to severe lumbosacral strain or by severe limitation of motion or severe intervertebral disc syndrome; that since September 23, 2002, the lumbar paravertebral myositis has not been manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period; and that since effective September 26, 2003, the lumbar paravertebral myositis has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

Turning to the period from March 17, 1994, the date of receipt of the claim for an increased rating for the lumbar spine disability, to October 30, 1994, the Veteran received VA treatment on March 23, 1994.  There was mild tenderness over the paraspinous process at L4 and L5 but no muscle spasm.  There was no indication that that there was listing of the whole spine to the opposite side or a positive Goldthwait's sign.  The range of motion in the lumbar spine was the following:  forward flexion was to 10 centimeters to the floor; extension was full; rotation was full; and lateral flexion was full.  Although forward flexion was not defined in terms of degrees, the medical evidence appears to indicate that he had some limitation of forward flexion.  Therefore, the evidence is in equipoise as to whether from March 17, 1994, to October 30, 1994, the lumbar paravertebral myositis was manifested by slight limitation of motion warranting a 10 percent rating.  Moreover, if the Board considered the lumbar spine disability as analogous to lumbosacral strain as the RO did, the evidence shows the Veteran had tenderness that is analogous to characteristic pain on motion.  

As to whether a rating in excess of 10 percent for the lumbar spine disability from March 17, 1994, to October 30, 1994, is warranted, there was no indication of radiculopathy or other evidence of moderate intervertebral disc syndrome manifested by recurring attacks.  In light of the lack of findings regarding intervertebral disc syndrome, the absence of more definitive range of motion testing showing the extent of any limitation of forward flexion and the evidence showing no muscle spasm, the weight of the evidence is against a finding that from March 17, 1994, to October 30, 1994, the lumbar paravertebral myositis was manifested by moderate limitation of motion of the lumbar spine, moderate intervertebral disc syndrome, or by analogy to a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.

The Board has considered the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 regarding the lumbar spine disability.  At the February 1996 and May 1998 VA examinations, there was no objective evidence of pain on motion with any movement of the lumbar spine.  The May 1998 VA examiner stated that there range of motion or spin function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The September 2006 VA examiner noted that there was no additional limitation of range of motion or functional impairment other than pain during flare-ups.  The September 2006 VA examiner reported that following repetitive movements, the lumbar spine was additionally limited by intermittent pain, weakness, and lack of endurance.  The March 2013 VA examiner noted that during flare-ups pain is aggravated with lifting and prolonged ambulation.  The examiner indicated that painful motion began at 80 degrees of forward flexion and 30 or more degrees of extension and that there was no objective evidence of painful motion in rotation bilaterally and lateral flexion bilaterally.  The range of motion testing at the March 2013 VA examination was the same after repetitive-motion testing as it was before repetitive-motion testing: forward flexion was to 80 degrees; extension was to 30 or more degrees; lateral flexion was to 30 or more degrees bilaterally; and rotation was to 30 or more degrees bilaterally.  The only functional loss or impairments after repetitive-motion testing were less movement than normal and pain on movement.  The March 2013 VA examiner added that the pain was mostly with forward flexion to 80 degrees.  Even with consideration of intermittent pain on motion, intermittent weakness, and intermittent lack of endurance, there is no sufficient evidence based on the other findings to warrant higher ratings pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the lumbar spine disability.

As for the one-year period prior to March 17, 1994, there is no medical evidence of treatment or evaluation of the lumbar spine disability.  The weight of evidence shows that prior to March 17, 1994, the lumbar spine disability was not manifested by an increase in disability during the one-year period prior to the March 17, 1994, claim.

Turning to whether separate ratings are warranted for neurological manifestations pursuant to Bierman and Esteban and the new criteria for rating intervertebral disc syndrome, the medical evidence shows that the Veteran first had neurological manifestations in the right lower extremity at the February 26, 1996, VA examination.  Although the February 1996 stated that the right S1 radiculopathy could be due to a human immunodeficiency virus (HIV) infection, that opinion is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  

At the February 1996 examination, there was muscle atrophy of the right calf, which measured two centimeters less than the left calf.  He had a positive straight leg raising on the right leg, and an absent right Achilles muscle reflex, which indicated toward damage to the right S1 root.  At the May 1998 VA examination, it was noted that the Veteran had low back pain associated with numbness of the legs.  Physical examination revealed positive straight leg raising and Laseque's sign at 90 degrees in the right leg.  There was an absent right ankle jerk and diminished pinprick and smooth sensation on the right L5-S1 dermatomes of the right foot.  The right knee jerk was diminished to +1.  As for the left lower extremity, the only abnormality was the left knee jerk was diminished to +1.  The May 6, 1998, VA examination report is the first evidence of neurological symptomatology in the left lower extremity.

An October 1998 VA treatment record reflects that the Veteran's low back pain was radiating to both legs, and a November 1999 VA treatment record reveals that he had chronic low back pain and intermittent pain in both feet.  A March 2006 VA treatment record shows an assessment of possible peripheral neuropathy.

At the September 2006 VA examination, there was mildly decreased bilateral lower extremity muscle power (4+/5), and there was a slightly positive straight leg raising sign bilaterally.

A January 2010 VA treatment record reflects that the neuropathy labs were unremarkable.  Moreover, the March 2013 VA examiner found that there was no radiculopathy.

Given the conflicting evidence on whether radiculopathy and peripheral neuropathy related to the lumbar spine disability are present, the evidence is in equipoise as to whether since February 26, 1996, the right S1 radiculopathy has been manifested by symptomatology analogous to mild incomplete paralysis of the right sciatic nerve.  For the same reasons, the evidence is in equipoise as to whether since May 6, 1998, the peripheral neuropathy of the left lower extremity has been manifested by symptomatology analogous to mild incomplete paralysis of the left sciatic nerve.

As to whether ratings in excess of 10 percent for right S1 radiculopathy and peripheral neuropathy of the left lower extremity since February 26, 1996, and May 6, 1998, are warranted, at the February 1996 VA examination the Veteran had normal muscle strength in both lower extremities and could raise on toes and heels without problems.  At the May 6, 1998 VA examination, the right and left knee jerks were not absent.  There is no indication that there was a positive straight leg raising and Laseque's sign at 90 degrees in the left leg, nor was there an indication that there was an absent left ankle jerk or diminished pinprick and smooth sensation on the left L5-S1 dermatomes of the left foot.  

VA treatment records reveal that two neurological examinations in August 2005 and March 2006 showed no abnormalities.  Another neurological examination in March 2006 only reflected decreased sensation to monofilament.  

At the September 2006 VA examination, sensory was intact and reflexes were symmetrical.

VA treatment records show that an August 2008 neurological evaluation revealed full motor strength in both lower extremities and intact sensory in both lower extremities.  In February 2009 the only decreased sensation was diminished to light touch over the dorsum of the right foot and the lateral aspect of the left foot.

At the March 2013 VA examination, muscle strength testing was normal (5/5) bilaterally in the lower extremities.  The knee and ankle reflexes were normal (2+) bilaterally.  Sensation to light tough was normal bilaterally in the lower extremities.  Straight leg raising was negative bilaterally.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar disability, such as bowel or bladder problems or incontinence or pathologic reflexes.

Thus, the weight of the evidence shows that since February 26, 1996, the right S1 radiculopathy has not been manifested by symptomatology analogous to moderate incomplete paralysis of the right sciatic nerve.  Similarly, the weight of the evidence reveals that since May 6, 1998, the peripheral neuropathy of the left lower extremity has not been manifested by symptomatology analogous to moderate incomplete paralysis of the left sciatic nerve.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of forward flexion, mild right S1 radiculopathy, and mild peripheral neuropathy of the left lower extremity - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The March 2013 VA examiner stated that the lumbar spine disability had no impact on the appellant's ability to work since he is preparing for a career as a pharmacy technician.  In any event, the now assigned three disabilities for the lumbar spine disability and its neurological manifestations are a recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the service-connected lumbar paravertebral myositis since October 31, 1994, and assigning a compensable rating for the service-connected lumbar paravertebral myositis prior to March 17, 1994.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is applicable to the assigning of a 10 percent disability rating for lumbar paravertebral myositis from March 17, 1994, to October 30, 1994 and separate 10 percent ratings for right S1 radiculopathy from February 26, 1996 and peripheral neuropathy of the left lower extremity from May 6, 1998.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 

ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of a left ankle fracture since October 31, 1994, is denied.

Entitlement to a compensable rating for service-connected residuals of a left ankle fracture prior to October 31, 1994, is denied.

Entitlement to a rating in excess of 20 percent for service-connected lumbar paravertebral myositis since October 31, 1994, is denied.

A 10 percent disability rating, but not higher, is granted for service-connected lumbar paravertebral myositis from March 17, 1994, to October 30, 1994, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating, but not higher, is granted for right S1 radiculopathy since February 26, 1996, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating, but not higher, is granted for peripheral neuropathy of the left lower extremity since May 6, 1998, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During the pendency of this appeal, the criteria for rating varicose veins were amended.  The March 2013 VA examination did not address the old criteria for rating varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  Therefore, another VA examination is necessary.

The Veteran should be afforded a VA examination addressing his unemployability.

With regard to the entitlement to a total disability rating based on individual unemployability, as noted above the claimant has raised the issue of the issue of whether new and material evidence has been submitted to reopen a nervous disorder, to include as secondary to the service-connected lumbar spine disability.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned service connection issue and the remaining increased rating issue involving the varicose veins are inextricably intertwined and must first be addressed by the AMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   Moreover, appellate review of the Veteran's claim of entitlement to an effective date earlier than October 23, 1992, for a 10 percent combined evaluation under 38 C.F.R. § 3.324 must be deferred because the above-mentioned service connection issue is inextricably intertwined and must first be addressed by the AMC.  Id.

Finally, the AMC has not provided the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AMC has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO should undertake any additional development in response to a completed formal application.

2.  The AMC should adjudicate the issue of whether new and material evidence has been submitted to reopen a nervous disorder, to include as secondary to the service-connected lumbar spine disability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his bilateral varicose veins of the lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral varicose veins of the lower extremities.  

The examiner should render an opinion on which of the following best describes the bilateral varicose veins of the lower extremities:

(a) Moderately severe, involving superficial veins above and below the knee, with varicosities of the long saphenous, ranging from size from 1 to 2 cm. in diameter, with symptoms of pain or cramping on exertion; no involvement of the deep circulation.

(b) Severe, involving superficial veins above and below the knee, with involvement of the long saphenous, ranging over 2 cm. in diameter, marked distortion and sacculation, with edema and episodes of ulceration; no involvement of the deep circulation.

(c) Pronounced, unilateral or bilateral, the findings of the severe condition with secondary involvement of the deep circulation, as demonstrated by Trendelenburg's and Perthe's tests, with ulceration and pigmentation.

The examiner should render an opinion on which of the following best describes the bilateral varicose veins of the lower extremities:

(a) Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

(b)  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

(c) With the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.

A complete rationale for any opinion offered must be provided.

4.  Thereafter, the Veteran must be afforded a VA examination and determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar paravertebral myositis and degenerative disc disease of the lumbar spine, right S1 radiculopathy, peripheral neuropathy of the left lower extremity, residuals of a left ankle fracture, bilateral varicose veins of the lower extremities, and any other disability for which service connection is granted.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran, given his educational level and occupational history, is unable to obtain and retain substantially gainful employment, i.e., sedentary employment, based on the service-connected lumbar paravertebral myositis and degenerative disc disease of the lumbar spine, right S1 radiculopathy, peripheral neuropathy of the left lower extremity, residuals of a left ankle fracture, bilateral varicose veins of the lower extremities, and any other disability for which service connection is granted.  The VA examiner cannot consider the appellant's age or non-service connected disorders in rendering the opinion.  A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AMC must readjudicate the remaining issues on appeal with consideration of both the old and new criteria for evaluating varicose veins.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


